abuse." Bass-Davis v. Davis, 122 Nev. 442, 453, 134 P.3d 103, 110 (2006)
                (internal quotations omitted). "'While review for abuse of discretion is
                ordinarily deferential, deference is not owed to legal error."        Roth, 127
                Nev. at       , 252 P.3d at 657 (quoting AA Primo Builders v. Washington,
                126 Nev.        „ 245 P.3d 1190, 1197 (2010)); see Cooter & Gell v.
                Hartmarx Corp., 496 U.S. 384, 405, (1990) (A district court's ruling relying
                "   on an erroneous view of the law or on a clearly erroneous assessment of
                the evidence" is an abuse of discretion).
                              Pursuant to NRCP 59(a) allows a new trial to be granted if
                irregularity in the court's proceedings or abuse of discretion by the court
                prevents either party from having a fair trial. The Nevada Code of
                Judicial Conduct (NCJC), Canon 1 states that "[a] judge shall uphold and
                promote the independence, integrity, and impartiality of the judiciary and
                shall avoid impropriety and the appearance of impropriety." Pursuant to
                NCJC Canon 1, Rule 1.2, comment 5,
                              [a]ctual improprieties include violations of law,
                              court rules, or provisions of this Code. The test for
                              appearance of impropriety is whether the conduct
                              would create in reasonable minds a perception
                              that the judge violated this Code or engaged in
                              other conduct that reflects adversely on the judge's
                              honesty, impartiality, temperament, or fitness to
                              serve as a judge.
                              Here, the district court judge held an in-chambers conference
                with Spittler to discuss settlement at the end of the third day of trial.
                "Although efforts on the part of a trial judge to expedite proceedings and
                to encourage settlements out of court are ordinarily to be commended,
                such efforts should never be so directed as to compel either litigant to
                make a forced settlement."      Empire Etc. Bldgs. Co. v. Harvey Mach. Co.,
                265 P.2d 32, 35 (Cal. Ct. App. 1954). According to Spittler, the judge
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                advised him that if he did not accept the settlement offer, the judge "would
                enter a direct verdict stopping the trial and any further evidence
                produced," causing Spittler serious financial costs. However, this
                conference was held after Spittler had presented his own testimony and
                the testimony of two witnesses. The only evidence Spittler presented after
                the in-chambers conference with the judge was brief testimony from a
                realtor, after which Spittler rested his case. Based on this, we conclude
                that Spittler's rights were not materially affected by the district court's in-
                chambers conference and no irregularity in the proceedings occurred to
                prevent Spittler from having a fair trial.     See NRCP 59(a); Empire, 265
                P.2d at 35 (determining that there was no undue pressure placed on the
                parties to force a settlement and thus no abuse of discretion by the trial
                judge where "[t]he trial proceeded at some length, the defendant's case
                was fully presented, and the case [was] taken under submission before
                being decided").
                            Accordingly, we conclude that the district court did not abuse
                its discretion in refusing to grant a new trial as it is unwarranted under
                NRCP 59(a). 1 See NCJC Canon 1, Rule 1.2, cmt. 5; Empire, 265 P.2d at
                35.



                      lAlthough Spittler challenges the impartiality of the district court
                judge on appeal, Spittler concedes that he did not object to the in-chamber
                conference at trial. Spittler argues, however, that he was not required to
                object because the district court's error infringes on his constitutional
                rights such that plain error applies. Objections to the impartiality of the
                tribunal must be timely made; otherwise, such objections are waived. See
                Snyder v. Viani, 112 Nev. 568, 573, 916 P.2d 170, 173 (1996); see also
                 Venetian Casino Resort v. Dist. Ct., 118 Nev. 124, 130, 41 P.3d 327, 331
                (2002) (holding that if a party has knowledge of potentially disqualifying
                circumstances concerning a special master and fails to object within a
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                The district court did not err in determining that access roadway
                easements on parcels patented under the STA are to benefit only small tract
                parcels
                            Under the Small Tract Act of 1938, the United States disposed
                of certain 5-acre parcels of government land. 43 U.S.C. § 682a (1940),
                repealed by Federal Land Policy and Management Act of 1976, Pub. L. No.
                94-579, § 702, 90 Stat. 2743, 2789 (1976). In Nevada, those properties
                disposed of are governed by the requirements of the STA Nevada
                Classification Order. Bureau of Land Management, Nevada Classification
                Order (May 18, 1953) (Classification Order). It is undisputed that
                respondents purchased 5-acre parcels that were part of the original
                distribution of government land under the STA. What is disputed is the
                application of the STA's access roadway easements to the properties
                involved in this case.
                      The district court's deference to a Department of the Interior
                      memorandum was warranted
                            Spittler argues that the district court erroneously deferred to
                the agency interpretation provided in a Department of the Interior
                memorandum. See Bureau of Land Management, Easements Reserved in
                Small Tract Act Leases and Patents, Instructional Memorandum No. 91-
                196 (February 25, 1991) (Interior Dept. memorandum). He contends that
                the district court was required to first make a determination that
                Congressional intent was unclear from the statute itself, and the district



                ...continued
                reasonable time, the objection is waived). Therefore, we conclude that
                Spittler waived his right to object to the alleged impartiality or bias of the
                judge and, accordingly, waived his right to seek review of this issue on
                appeal. See NCJC Canon 1, R. 1.2, cmt. 5; Empire, 265 P.2d at 35.

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                court never made such a determination prior to relying on the
                memorandum. We disagree.
                            IR]eview in this court from a district court's interpretation of
                a statute is de novo."   State, Div. of Insurance v. State Farm, 116 Nev.
                290, 293, 995 P.2d 482, 484 (2000) (quoting State, Dep't. of Mtr. Vehicles v.
                Frangul, 110 Nev. 46, 48, 867 P.2d 397, 398 (1994)). Additionally,
                "matters involving the construction of an administrative regulation are a
                question of law subject to independent appellate review."      Id. at 293, 995
                P.2d at 484-85. Regardless, this court will generally defer to the "agency's
                interpretation of a statute that the agency is charged with enforcing,'
                when determining the meaning of an administrative regulation.           Public
                Agency Compensation Trust v. Blake,        127 Nev. „ 265 P.3d 694, 697
                (2011) (quoting State Farm, 116 Nev. at 293, 995 P.2d at 485). However,
                no deference will be given "to the agency's interpretation if, for instance, a
                regulation 'conflicts with existing statutory provisions or exceeds the
                statutory authority of the agency."    Id. (quoting State Farm, 116 Nev. at
                293, 995 P.2d at 485); see also Jerry's Nugget v. Keith, 111 Nev. 49, 54, 888
                P.2d 921, 924 (1995) ("[A]dministrative regulations cannot contradict the
                statute they are designed to implement.").
                            In Lengerich v. Department of Interior, the Federal Circuit
                Court of Appeals stated that substantial deference should be given to an
                agency's interpretation of its own regulations, and that the United States
                Supreme Court has advised that clear administrative interpretations
                warrant enforcement. 454 F.3d 1367, 1372 (Fed. Cir. 2006). "To merit
                deference, however, an 'agency's interpretation (1) must have been
                directed to regulatory language that is unclear; (2) must have been
                actually applied in. . . agency action[s]; and (3) must not be plainly

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
erroneous or inconsistent with the regulation."     Id. (quoting Gose v. U.S.
Postal Service, 451 F.3d 831, 839 (Fed. Cir. 2006)).
            Our review of the Interior Dept. memorandum at issue in this
case indicates that it was offered to clarify regulatory language within the
STA, it has been applied in agency actions and is not a "post hoc
rationalization," Gose, 451 F.3d at 839, and the Department of the
Interior's interpretation is consistent with the statutory language of the
STA. Thus, we conclude that the district court's deference to this
memorandum was warranted in its assessment of rights-of-way available
under the STA, and as requested in this instance by Spittler.
      The district court did not err in finding that STA patents limit
      roadway easements to the sole benefit of already patented parcels
            This court will not disturb a trial court's findings of fact unless
they are "clearly erroneous and not based on substantial evidence."
Chateau Vegas Wine v. So. Wine & Spirits,       127 Nev. „ 265 P.3d
680, 684 (2011) (quoting Beverly Enterprises v. Globe Land Corp., 90 Nev.
363, 365, 526 P.2d 1179, 1180 (1974)). "Substantial evidence is evidence
that a reasonable mind might accept as adequate to support a conclusion."
Jones v. SunTrust Mortgage, Inc., 128 Nev.             , 274 P.3d 762, 764
(2012) (internal quotations omitted).
            On appeal, Spittler relies solely on the Interior Dept.
memorandum in contending that the district court erred in failing to find
that the parcel maps of the parties' properties show the respective
roadways to be permanent easements. Respondents argue that the
district court did not err in finding that a roadway easement over
respondents' properties in no way benefitted Spittler's property, and
Spittler fails to show on appeal how any of the district court's findings
were clearly erroneous.


                                        6
                            The Classification Order states, in pertinent part, that
                            Tracts will be subject to all existing rights-of-way
                            and to rights-of-way 33 feet in width along or as
                            near as practicable to the boundaries thereof for
                            road purposes and public utilities. Such rights-of-
                            way may be utilized by the Federal Government,
                            or the State, County or municipality in which the
                            tract is situated, or by any agency thereof.
                            (Emphases added.)
                The district court concluded that the Classification Order provided no
                easement to private owners of land not designated as STA land. We agree.
                "When construing a statute, this court looks to the words in the statute to
                determine the plain meaning of the statute, and this court will not look
                beyond the express language unless it is clear that the plain meaning was
                not intended." Hernandez v. Bennett-Haron, 128 Nev.           „ 287 P.3d
                305, 315 (2012).       Rules of statutory construction also apply to
                administrative regulations.   Silver State Elec. v. State, Dep't of Tax.,   123
                Nev. 80, 85, 157 P.3d 710, 713 (2007).
                            Pursuant to the plain language of the Classification Order,
                only those existing rights-of-way that were used by a governmental entity
                for road and public utility purposes survived. As the record demonstrates
                and the district court concluded, the easements on the Purdon and Routsis
                properties were never used as roads under the express language of the
                Classification Order. The Interior Dept. memorandum clarified that
                unless such common law rights-of-way were actually used for the purpose
                of serving a small tract parcel, the dedication no longer existed upon the
                termination of the classification. Thus, upon the STA's repeal in 1976, the
                existing rights-of-way on the Purdon and Routsis properties terminated.
                            Accordingly, we conclude that Spittler has failed to
                demonstrate that the district court's findings were clearly erroneous.
SUPREME COURT
        OF
     NEVADA
                                                      7
(0) I947A
                Because substantial evidence in the record supports the district court's
                findings, we further conclude that the district court did not err in
                determining that a roadway easement over respondents' properties in no
                way benefited Spittler's property.   See Chateau Vegas Wine, 127 Nev. at
                    265 P.3d at 684.
                The district court did not err in granting respondents' slander of title
                claims
                             The district court concluded that respondents met their
                burden of proof in establishing their slander of title claims. In reaching its
                decision, the district court specifically concluded that "Spittler's
                actions.. . , including but not limited to suing the defendants in order [to]
                harass them into a settlement, . . . were not based on reasonable grounds,
                but rather, were in bad faith."
                             Malice is a necessary element of a slander of title claim. "In
                order to prove malice it must be shown that the defendant knew that the
                statement was false or acted in reckless disregard of its truth or falsity."
                Rowland v. Lepire,     99 Nev. 308, 313, 662 P.2d 1332, 1335 (1983).
                However, there is no malice if a person has valid reasons to support his or
                her claim.   Id.   "Additionally, evidence of a defendant's reliance on the
                advice of counsel tends to negate evidence of malice." Id.
                             Here, the evidence presented at trial demonstrates that upon
                first seeking access to his land, Spittler communicated to the United
                States Forest Service that he had no other access to his property and was
                therefore landlocked. It was only after Spittler observed the tactics of
                another neighbor in subdividing his land and suing owners of neighboring
                properties to force access did Spittler engage in similar conduct against
                respondents. Spittler claims that his reliance on the advice of Jeff Cruess,
                an employee of the Washoe County Surveyor's Office, indicates a lack of
SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                              malice. Although Cruess testified in support of Spittler's claim for right-
                              of-way, the district court concluded that Cruess was misinformed about
                              key facts and found his testimony "to be admittedly biased, uninformed,
                              and incorrect." The district court then carefully weighed the evidence
                              presented before concluding that Spittler knew as early as 2002 that he
                              had no claimed right of access across respondents' properties. This court
                              generally defers to the district court regarding witness credibility and will
                              not reweigh evidence. Castle v. Simmons, 120 Nev. 98, 103, 86 P.3d 1042,
                              1046 (2004) (noting that this court "will not reweigh the credibility of
                              witnesses on appeal; that duty rests within the trier of fact's sound
                              discretion").
                                              Because substantial evidence supports the district court's
                              conclusion, we conclude that the district court did not err in granting
                              respondents' slander of title claim. See Chateau Vegas Wine, 127 Nev. at
                                 , 265 P.3d at 684.
                              The district court did not err in finding that Spittler was not entitled to an
                              easement by necessity
                                              "Although an implied easement arises by operation of law, the
                              existence of an implied easement is generally a question of fact."    Jackson
                              v. Nash, 109 Nev. 1202, 1208, 866 P.2d 262, 267 (1993). "An easement by
                              necessity will generally be found to exist if two requirements are met: (1)
                              prior common ownership, and (2) necessity at the time of severance."        Id.
                              at 1209, 866 P.2d at 268. "A way of necessity arises from the 'application
                              of the presumption that whenever a party conveys property, he conveys
                              whatever is necessary for the beneficial use of that property and retains
                              whatever is necessary for the beneficial use of land he still possesses."   Id.
                              (quoting Daywalt v. Walker, 31 Cal. Rptr. 899, 901 (Ct. App. 1963)).


SUPREME COURT
        OF
     NEVADA
                                                                      9
(0) 1947A    . 4114--   rg.
                                  The party who seeks to burden the property of another by way
                      of necessity carries the burden of proof. Id. "In order for an easement by
                      necessity to exist, both the benefited parcel and the burdened parcel must
                      have been once owned by the same person."            Id.   If such common
                      ownership does not exist, there can be no easement by necessity.       Id. at
                      1210, 866 P.2d at 268.
                                  Here, the record reflects that respondents' small tract parcels
                      were originally patented in 1956 and 1960 to the properties' predecessors
                      under the STA, while Spittler's land was originally patented to his
                      predecessors in 1973 pursuant to a separate Congressional Act. The
                      patents of these parcels were issued at different periods of time to
                      different predecessors and the parcels were subsequently subdivided by
                      these predecessors. Thus, we perceive no common ownership that would
                      have allowed for a severance of title, creating the need for an easement by
                      necessity benefitting Spittler's property. We conclude that Spittler fails to
                      meet the first requirement under Jackson, and has thus failed to prove an
                      easement by necessity is warranted.
                                  We further conclude that Spittler has failed to demonstrate
                      that he is landlocked, thereby further negating his easement by necessity
                      argument. The Forest Service had already granted Spittler an easement
                      at the time he sought access across respondents' land. The easement
                      required Spittler to construct a road on the granted access way; however,
                      Spittler never constructed a road because, upon obtaining the easement,
                      he decided he no longer wanted to build a home and live on the property.
                                  Thus, we conclude that the district court did not err in finding
                      that Spittler was not entitled to an easement by necessity.



SUPREME COURT
        OF
     NEVADA
                                                            10
(0) 1947A     re ix
                     The district court did not err in awarding attorney fees and costs as special
                     damages to respondents
                                 Spittler argues that the Routsises waived their right to
                     attorney fees as special damages when they failed to plead accordingly in
                     their counterclaim. 2
                                 A party's failure to properly plead special damages "does not
                     necessarily bar an award of attorney fees when evidence of attorney fees
                     as damages has been litigated at trial. In such a case, motions under
                     NRCP 54(c) or NRCP 15(b) may be appropriate mechanisms for resolving
                     a conflict between the pleadings and the trial evidence."       Sandy Valley
                     Assocs. v. Sky Ranch Estates, 117 Nev. 948, 959, 35 P.3d 964, 971 (2001)
                     receded from on other grounds in Horgan v. Felton, 123 Nev. 577, 586, 170
                     P.3d 982, 988 (2007). However, there must be "sufficient evidence to
                     support the award and the reasonableness of the fee."    Id.
                                 In the Routsises' slander of title counterclaim, they alleged
                     that "[a]s a direct, proximate and foreseeable result of [Spittler]'s slander
                     of title, [they] have been damaged in excess of $50,000.00 to be shown
                     according to proof at trial," but they did not include a claim for attorney
                     fees. However, at trial the Routsises presented evidence to support a
                     claim for attorney fees without objection and the district court granted
                     their motion, filed pursuant to NRCP 15, to amend their counterclaim to
                     add attorney fees as special damages. Therefore, we conclude that the
                     Routsises did not waive their right to recover attorney fees as special
                     damages.



                           2 Spittler does not assert this argument as to Purdon as he properly
                     pleaded special damages.


     SUPREME COURT
             OF
          NEVADA
                                                           11
     (0) I947A

LI
                             Spittler further argues that in a slander of title claim, a
                party's costs incurred to litigate the action itself cannot be designated as
                special damages. Instead, only those litigation costs incurred to clear title
                are properly designated as special damages. Spittler contends that the
                district court failed to limit the special damages award to only those fees
                necessary to clear title.
                             "Generally, attorney fees are not recoverable absent a statute,
                rule, or contractual provision to the contrary."    Horgan, 123 Nev. at 583,
                170 P.3d at 986. "As an exception to the general rule, a district court may
                award attorney fees as special damages in limited circumstances."            Id.
                (emphasis added). "[A]ttorney fees are only available as special damages
                in slander of title actions and not simply when a litigant seeks to remove a
                cloud upon title." Id. at 586, 170 P.3d at 988 (emphasis added) (holding
                that where the district court failed to find a valid claim for slander of title
                to real property, attorney fees were not warranted).
                             Here, the district court concluded that Spittler's actions
                constituted slander of title, and that respondents had suffered special
                damages in the form of attorney fees and costs spent to clear title to their
                real property. During trial, the district court allowed the respondents to
                present evidence in support of their claims for special damages. The court
                also permitted the respondents to prove additional attorney fees and costs
                through post-trial motions, which Purdon did.
                             Because the district court is permitted to award attorney fees
                as special damages in slander of title actions, and because there is
                sufficient evidence to support the reasonableness of the fees awarded here,
                we conclude that the district court did not err in awarding respondents
                their attorney fees and costs associated with removing the cloud upon

SUPREME COURT
     OF
   NEVADA
                                                       12
                their titles. 3 Horgan, 123 Nev. at 586, 170 P.3d at 988; Sandy Valley, 117
                Nev. at 959, 35 P.3d at 971.
                            For the reasons set forth above, we ORDER the judgment of
                the district court AFFIRMED.




                                                                                    J.




                                                    Parraguirre


                                                                                    J.




                cc:   Second Judicial District Court Dept. 8
                      Robert G. Berry, Settlement Judge
                      Jeffrey A Dickerson
                      Law Offices of Mark Wray
                      Chapman Law Firm, P.C.
                      Washoe District Court Clerk



                       3 Spittler also argues that respondents failed to apportion and show
                by admissible evidence of actual work done and costs incurred, and also
                failed to demonstrate that the rate charged was reasonable and customary
                in the community. However, Spiffier fails to provide any cogent argument
                or legal authority to support these issues on appeal, and thus we do not
                consider them. See LVMPD v. Coregis Insurance Co., 127 Nev. ,
                n.2, 256 P.3d 958, 961 n.2 (2011) ("Because [the appellant] failed to
                provide any argument or citation to authority on the issues . . . we will not
                address these issues."); see also NRAP 28(a)(9)(A).


SUPREME COURT
        OF
     NEVADA
                                                     13
(0) 1947A